DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the instant application. 

Priority
This application claims the priority of U.S. provisional patent application Serial No. 62/777,522, filed December 10, 2018.

	
Response to Restriction Requirement
Applicant’s election with traverse of Group I (i.e. claims 1-10 and 14-18), and elected species of “Titanium” for the metal oxide; and “Nitric Acid” for the non-metal dopant in the reply filed by Applicant’s representative Daniel T. Falk on 04/13/2022 is acknowledged.   
Applicant traverses the restriction requirement on the ground that search and examination of Group I would necessarily encompass the search and examination burden for Groups II and III as the process of Group I produces the nitrogen and sulfur doped titanium dioxide particles of Groups II and III.   Applicant’s argument is found not persuasive, because the products/catalysts of Group II may be made by many different method of making, not just the method of Group I.  In terms of Group III drawn to product claims prepared by the process of the claim 1 of Group I, it should be pointed out that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, search and examination of Group I would not necessarily encompass the search and examination burden for Groups II and III.  It would have been serious burden for the examiner to search and examine all the pending claims together without restriction.  Therefore, the restriction requirement is maintained, and made FINAL.  

Status of the Claims
	Claims 11-13 and 19-20 were withdrawn by Applicant from further consideration.
Claims 1-10 and 14-18 are under examination on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 3 defines the “non-metal dopant” comprises one or more of sodium iodide (NaI), NaF, potassium iodate (KIO3), sodium bromate (NaBrO3), and potassium iodide (KI).  However, all the non-metal dopants listed above contain the metal of Na or K in the compound.  It seems that it is not appropriate to call the compounds having Na or K as non-metal dopants.  Applicant’s response is required.   


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael Assibey, “Flame spray pyrolysis of pure and doped TiO2 nanoparticles for waste water treatment”, MSC thesis, U. Eastern Finland, publicly available in May 2016.

Applicant’s claim 1 is drawn to a method of making non-metal doped metal oxide particles comprising: forming a precursor composition comprising: reacting a metal oxide precursor and a non-metal dopant in a solvent to form a metal compound; adding a fuel source to the metal compound and solvent to form a precursor composition; and wherein the metal compound and the fuel source are soluble in the solvent; atomizing the precursor composition; and igniting the atomized precursor composition in a flame spray apparatus to form non-metal doped metal oxide particles.

Assibey discloses a photocatalytic catalysts (5.2 at pages 45-46), and a method of making the catalysts of non-metal doped metal oxide particles in 4.1 “Synthesis using Flame Spray Pyrolysis [FSP]” at page 30, which comprises: forming a precursor composition comprising: reacting a metal oxide precursor (i.e. TTIP: titanium tetraisopropoxide) and a non-metal dopant/N-doped (i.e. NH4-Ace, or TEA) in a solvent (i.e. ethanol) to form a metal compound; adding a fuel source to the metal compound and solvent to form a precursor composition; and wherein the metal compound and the fuel source (i.e. ethanol) are soluble in the solvent; atomizing the precursor composition; and igniting the atomized precursor composition in a flame spray apparatus to form non-metal doped metal oxide particles.  The precursor solutions for FSP production of the pure, N-doped titania nanoparticles are disclosed in Table 3 of Assibey at page 31.  
    PNG
    media_image1.png
    463
    947
    media_image1.png
    Greyscale
 .  
	The flame spray system/apparatus is disclosed in Figure 8 at page 32: 
    PNG
    media_image2.png
    642
    692
    media_image2.png
    Greyscale
.  Therefore, Assibey anticipates claims 1-4 and 6.
Claims 1-10 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siva Nagi Reddy Inturi, Ph.D. Dissertation, University of Cincinnati, accessible to public on Nov. 7 2017, more than 1 year from the effective filing date of present application (December 10, 2018)

Inturi discloses a method of preparing N-doped TiO2 photocatalytic catalysts via rapid flame spray pyrolysis method by slowly mixing titanium tetraisopropoxide (TTIP) in cold water flowing by adding nitric acid, wherein nitric acid use at 0.8M HNO3 for 0.3M of TTIP.  The resulting solution was fed with fuel ethanol, and igniting the atomized precursor composition in a flame spray apparatus to form non-metal doped metal oxide particles.  See “6.2.1 Catalyst synthesis method” at pages 192-193.  

In terms of S-doped TiO2 photocatalyst synthesis of Applicant’s claims 17-18, H2SO4 was used as sulfur precursor, see “11.2.2. S-doped TiO2 photocatalyst synthesis at pages 327-328”. 
Therefore, Inturi anticipates claims 1-10 and 14-18. 


Conclusions
Claims 1-10 and 14-18 are rejected.
Claims 11-13 and 19-20 are withdrawn.

	
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731